           Case 1:18-cv-03009-RBW Document 12 Filed 07/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  PROPERTY OF THE PEOPLE, INC., et al.,

                         Plaintiffs,

     vs.                                                 Civil Action No. 18-3009 (RBW)

  DEPARTMENT OF STATE, et al.,

                         Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s minute order entered on May 8, 2019, the parties respectfully

submit this joint status report and inform the Court as follows:

       1. This is an action to compel the Departments of State, Health and Human Services,

Justice, Homeland Secuirty, Interior, Army, Veterans Affairs, Agriculture, and Defense

(collectively, “Defendants”) to comply with Plaintiffs’ requests for records pursuant to the

Freedom of Information Act (“FOIA”), 5 U.S.C. § 552. Plaintiffs seek certain correspondence

and records of expenditures by Defendants related to the National Rifle Association (“NRA”).

       2. In their initial joint status report filed on May 8, 2019 (ECF No. 11), the parties

informed the Court that, due to the number of federal departments and agencies involved in this

case and the scope of the records requested by Plaintiffs, additional time is required for

Defendants to complete their search and production of records and for Plaintiffs to review the

records produced.

       3. On May 8, 2019, the Court entered a minute order requiring the parties to submit an

additional status report on or before July 15, 2019, to update the Court on the status of

Defendants’ production of records, the parties’ attempt to narrow and resolve issues, and whether
            Case 1:18-cv-03009-RBW Document 12 Filed 07/15/19 Page 2 of 4



dispositive motions will be necessary to resolve this case.

       4. Regarding the status of their respective productions, Defendants respectfully inform

the Court as follows:

       a. The United States Secret Service, Immigration and Customs Enforcement,

Department of the Interior/OS FOIA, and U.S. Department of Agriculture have completed their

searches and provided a final response to Plaintiffs.

       b. The Department of Veterans Affairs (“VA”) has reviewed its initial agency decision,

including the steps taken to execute the search for responsive documents, and maintains that its

search was adequate and that its initial agency decision was legally correct. VA will consider any

additional information that Plaintiff might provide.

       c.    Bureau of Land Management has requested and received clarification on the scope of

the search, which is ongoing.

       d. Department of State and Center for Disease Control are still conducing searches for

records and do not yet have proposed production dates.

       e. The Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) has located

approximately 16,250 potentially responsive emails. ATF does not yet have a page count or an

anticipated production schedule. Given the large number of potentially responsive documents, it

is expected that the parties will discuss means of narrowing the scope or sampling the records.

       f. The Department of the Army (“Army”) has located responsive records consisting of

travel authorizations for members of Army marksmanship teams to travel to NRA facilities for

training and competition events. The Army is currently reviewing the records and preparing

them for release, with redactions of information exempt from release under applicable FOIA

                                                 2
         Case 1:18-cv-03009-RBW Document 12 Filed 07/15/19 Page 3 of 4



exemptions. The Army is also awaiting the results of a request submitted to the Defense

Information Systems Agency (“DISA”) for a search of e-mail archives of certain Army program

managers identified in Plaintiffs’ FOIA request. The Army expects to make an initial release of

responsive records within 30 days of this report.

       g. The Department of Defense (“DOD”) made an initial production of records to

Plaintiffs on June 28, 2019. DOD is currently conducting a follow up review to determine

whether additional searches are needed to respond to Plaintiffs’ FOIA request.

       5. Because Defendants’ respective productions are still in various stages of completion,

the parties have not yet identified what, if any, issues they might be able to narrow and resolve

without Court intervention. The parties further agree that at this time, they do not yet know

whether dispositive motions will be necessary to resolve this case.

       6. In view of the above, the parties respectfully request that the Court allow the parties

to submit a next joint status report on or before September 20, 2019. The report will update the

Court on the status of Defendants’ production of records, the parties’ attempts to narrow and

resolve issues, and whether dispositive motions will be necessary to resolve this case.

Dated: July 15, 2019                          Respectfully submitted,

/s/
JOSEPH CREED KELLY                            JESSIE K. LIU, D.C. Bar # 472845
D.C. Bar # 980286                             United States Attorney
Law Office of Joseph Creed Keely
1712 Eye Street N.W., Suite 915               DANIEL F. VAN HORN, D.C. Bar # 924092
Washington, D.C. 20006                        Chief, Civil Division
(202) 540-9021
jck@jcklegal.com                              BY: /s/ Jason T. Cohen
                                              JASON T. COHEN, ME Bar # 004465
Attorney for Plaintiffs                       Assistant United States Attorney
                                              (202) 252-2523

                                                 3
Case 1:18-cv-03009-RBW Document 12 Filed 07/15/19 Page 4 of 4



                           jason.cohen@usdoj.gov

                           ROBERTO C. MARTENS, JR., NY Bar # 4220588
                           Special Assistant United States Attorney
                           (202) 252-2574
                           roberto.martens@usdoj.gov

                           United States Attorney’s Office
                           Civil Division
                           555 4th Street, N.W.
                           Washington, D.C. 20530

                           Attorneys for Defendants




                              4
